  
 
 

erat
kg

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x i cece.
UNITED STATES OF AMERICA il? | Lo] |
ORDER a
Vv. ee
MAURICE WILLIAMS, ; 21 CR 306 (VB)
Defendant. :
weeeene- eee 3 === === =e X

 

A change of plea hearing in the above matter is scheduled for May 24, 2021, at 2:30 p.m.
The Court expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts. gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be

permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: May 10, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
